Citation Nr: 0729140	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for peptic ulcer 
disease with gastroesophageal reflux disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a disability 
exhibited by an abnormal electrocardiogram.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had more than six years of active service, 
including periods of active service from February 1979 to 
February 1982, and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for the above noted issues.  
A videoconference hearing before the undersigned Veterans Law 
Judge at the RO was held in January 2007.
 
The issues of entitlement to service connection for peptic 
ulcer disease and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran does not have a diagnosis of asbestosis.  
The veteran currently has a diagnosis of silicosis which was 
not present in service and which has not been otherwise 
related to service.

2.  The preponderance of the evidence of record indicates 
that the veteran's current hearing loss is not related to 
service.

3.  The only eye impairment exhibited by the veteran is 
refractive error.

4.  The evidence of record does not show that the veteran has 
any disability exhibited by an abnormal electrocardiogram.

5.  Resolving all doubt in the veteran's favor, his 
gastroespohageal reflux disease (GERD) had its onset in 
service.


CONCLUSION OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  An acquired eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A disability exhibited by an abnormal electrocardiogram 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Resolving all doubt in the veteran's favor, his GERD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2004 and 
December 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and reports of VA examinations.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claims 
of entitlement to service connection for asbestosis, hearing 
loss, an eye impairment, and a disability exhibited by an 
abnormal electrocardiogram, and remanding the issues of 
entitlement to service connection for hypertension and peptic 
ulcer disease, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board also points out that, as to the grant of service 
connection for gastroespohageal reflux disease, the RO will 
be responsible for addressing any notice defect with respect 
to the evaluation and effective date elements of the award.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's service medical records and 
reports of VA examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board 


has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2006).  

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disorders, if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  The term 
"active duty for training" is, inter alia, full-time duty 
in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  

Further regarding in-service incurrence, for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  When a disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303 (2006).

Regarding aggravation, a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2006).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  It is noted that the presumption of 
soundness is not applicable to ACDUTRA or inactive duty 
training.  See 38 U.S.C.A. § 1137.

Under 38 C.F.R. § 3.303(c) (2006), congenital or 
developmental disorders, and refractive errors of the eye, 
are not diseases or injuries for the purpose of VA disability 
compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for asbestosis.  In 
this regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not have 
asbestosis, but rather silicosis which was not exhibited in 
service.  A June 2002 letter to the veteran from a private 
law firm indicates that the veteran has silicosis, or a 
combination of silicosis/asbestosis.  This letter seems to 
indicate that the veteran has filed a lawsuit against his 
employer for exposure to materials which caused this disease.  
A March 2002 attachment to this letter from a private 
physician indicates that the veteran has a diagnosis of 
interstitial fibrosis typical of previous occupational 
exposure to silica dust, and diagnostic of silicosis.

The Board also notes a September 2002 report of private 
evaluation, which indicates that the veteran reported 
exposure to sand dust daily in his job at a machine foundry 
as a grinder and molder.  Examination revealed interstitial 
changes on chest X-ray consistent with a diagnosis of mild 
pulmonary silicosis, in a subject with a sufficient 
environmental exposure history and an adequate latency 
period.  

While a March 2004 consult request indicates that the veteran 
received a Medical Evaluation Board for silicosis/asbestosis, 
the veteran's pulmonary function testing was normal, and that 
the veteran had a normal lung exam, but small rounded 
opacities on X-ray, resulting in a diagnosis of pulmonary 
silicosis.

The Board also finds probative a February 2005 report of VA 
examination.  At that time, the veteran's chest X-ray was 
noted to contain no acute infiltrates.  High resolution CT 
chest scan revealed no pericardial or pleural effusions.  
There was no evidence of calcified pleural plaques.  The lung 
parenchyma appeared unremarkable and showed no evidence of 
interstitial fibrosis.  Pulmonary function testing suggested 
early chronic obstructive pulmonary disease (COPD).  The 
veteran was diagnosed with very early COPD.  The examiner 
indicated that the veteran did not have pulmonary asbestosis.  
He indicated that the veteran has no objective evidence of 
pulmonary asbestosis, as based on his high resolution CT 
chest scan and pulmonary function tests.  He indicated that, 
while the veteran may have previously had a diagnosis of 
asbestosis based on X-ray findings, a high resolution CT 
chest scan is most specific and sensitive for the diagnosis 
of asbestosis as opposed to a plain chest X-ray.  The 
examiner also indicated that a diagnosis of asbestosis is a 
restrictive lung disease, but the veteran's pulmonary 
function tests are consistent with an early obstructive lung 
disease, and are not restrictive.  The Board finds this 
opinion particularly probative because it was based on a 
thorough examination of the veteran, including the best 
testing for identifying asbestosis, a review of the veteran's 
claims file, and was supported by adequate reasons and bases.

While other clinical data in the veteran's claims file, 
including reports from a Medical Evaluation Board, has 
suggested the possible presence of asbestosis, none of this 
rises to the probative value of the February 2005 VA 
examination report.

Thus, the Board finds that a clear preponderance of the 
evidence of record indicates that the veteran does not 
currently have a diagnosis of asbestosis.  As such, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
hearing loss.  Reviewing the evidence of record, on a January 
1979 report of service examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
15
15

On the authorized audiological evaluation in June 1979, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
20
LEFT
20
20
20
-
20

On a November 1981 report of service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
10
10
10
15
20

On an November 1982 report of service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
15
10
10
10
15

On a June 1986 report of service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
10
10
5

On an August 1987 report of service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
10
10
5

On an April 1991 report of periodic service examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
-
-
LEFT
15
10
10
-
20

On an August 1996 report of periodic service examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
80
75
LEFT
25
20
50
80
75

On a November 2001 report of medical examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
30
75
LEFT
20
15
60
60
75

The veteran received an audiological examination in February 
2004.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
55
60
LEFT
25
30
60
60
60

The veteran's history of noise exposure was noted.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and 94 percent in the left ear.  The veteran 
was diagnosed with mild to moderately severe sensorineural 
hearing loss.  The examiner indicated that the veteran's 
bilateral hearing loss was of unknown etiology, but was not 
due to military noise exposure because the ending service 
examination showed normal hearing in both ears for rating 
purposes.  The examiner indicated that hearing loss from 
noise exposure does not lie dormant and appear after the 
noise exposure ceases.  The Board finds this opinion 
particularly probative since it was based on a thorough 
review of the veteran's claims file.

The veteran received a VA audiological examination in January 
2005.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
75
70
LEFT
20
15
75
75
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right and left ears.  The veteran reported no 
pre military noise exposure, and a military history of 
serious exposure to noise as a tank driver and being around 
artillery.  He was reported to have some occupational 
exposure to noise, but that he always used noise protection.  
He also reported tinnitus starting around 1982.  The veteran 
was diagnosed with moderately severe high frequency 
sensorineural hearing loss.  The examiner stated that, based 
on the history and last configuration, it was more likely 
than not that the veteran's hearing loss was related to 
military service.  The Board however finds this opinion of 
limited probative value, since it appears to be based on the 
examination and reported history of the veteran, and not on 
the overall evidence of record.  The examination report 
specifically indicates that medical records were not 
available for the veteran.

Thus, considering all evidence of record, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran's hearing loss is not due to service.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran has service 
connected hearing loss.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for an eye 
impairment.  In this regard, the Board notes that the 
evidence of record shows that the only eye impairment the 
veteran currently has is a refractive error, which, as noted 
above, is not a disability for the purpose of VA 
compensation.  A February 2003 service medical record 
indicates that the veteran was seen with reports of blurry 
vision.  The veteran was diagnosed with a refractive error, 
and prescribed glasses.  A report of January 2005 VA eye 
examination indicated that the veteran had a mild myopic 
refractive error of the right eye, and a mild myopic 
astigmatism and refractive error of the left eye, with 
presbyopia.  The examiner indicated that the veteran had a 
mild refractive error along with presbyopia which is normal 
for his age.  As the only eye impairment the veteran has been 
found to have is a refractive error, and as refractive error 
is not a disability for the purpose of VA compensation, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for an eye 
disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
exhibited by an abnormal electrocardiogram.  In this regard, 
the Board notes that there is no evidence which indicates 
that the veteran currently, or ever, has had a disability 
manifested by an abnormal electrocardiogram.  Although the 
veteran did have a finding on a November 2001 
electrocardiogram (ECG) report of early repolarization, that 
ECG also found the veteran to have a normal sinus rhythm, and 
the veteran's ECG at that time was found to be normal.  A 
January 2004 cardiology consult report noted that the 
veteran's ECG at that time was also normal.  

A March 2004 ECG report noted early repolarization, along 
with an unusual P axis, which was felt to be possibly an 
ectopic atrial rhythm.  A February 2005 VA examination report 
indicated a regular heart rate without murmur, rub, or 
gallop.  PMI was not displaced.  Precordium was not 
hyperactive.  There was no peripheral edema.  He was not 
diagnosed with any cardiovascular disorder. 

Thus, considering all evidence of record, the Board finds 
that the veteran does not have an underlying cardiovascular 
disorder related to any abnormal electrocardiogram in 
service.  (The Board notes that the veteran has been found to 
have hypertension, which is the subject of a separate 
claim.).  As such, the Board finds that the preponderance of 
the evidence of record is against this claim.

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's gastroespohageal reflux disease (GERD) was incurred 
in service.  The record reflects that the veteran had 
longstanding gastrointestinal problems prior to his last 
period of service, however, the initial findings of acid 
reflux were on a September 2003 report of treatment, and it 
was reported that the veteran had a diagnosis of GERD at that 
time.  The veteran has indicated that his GERD had its onset 
in service.

A VA examination report of February 2005 indicated that the 
veteran reported that he was first diagnosed with acid reflux 
in 2002, but that he has had problems with his digestive 
system since 1979.  He reported rare nausea and vomiting.  
The veteran was diagnosed with mild GERD.

Thus the evidence of record indicates that the veteran was 
diagnosed with GERD in service, and continues to have a 
diagnosis of GERD.  The Board finds that the evidence 
therefore is at least in equipoise as to the question of 
whether the veteran's GERD is related to service, and that 
service connection is therefore warranted for GERD.



As the preponderance of the evidence is against all these 
claims, except for the claim of entitlement to service 
connection for gastroespohageal reflux disease (GERD), which 
is granted, as noted above, the benefit-of-the-doubt doctrine 
does not apply, and the claims rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Service connection for asbestosis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an eye disability is denied.

Service connection for a disability exhibited by an abnormal 
electrocardiogram is denied.

Service connection for gastroespohageal reflux disease is 
granted.


REMAND

As to the veteran's claim of entitlement to peptic ulcer 
disease, a February 1988 report noted that the veteran had a 
history of ulcer disease.  The veteran was seen while on 
active duty in September 2004 with a longstanding history of 
reflux with questionable peptic ulcer disease.  The RO denied 
the veteran's claim because it felt that the evidence of 
record showed that the veteran's peptic ulcer disease 
preexisted service.  However, as the veteran was treated for 
gastrointestinal problems in service, and as the veteran 
currently has a diagnosis of GERD which is service connected, 
the Board is of the opinion that the veteran should be 
provided with a VA examination to determine whether the 
veteran has peptic ulcer disease that was incurred in or 
aggravated by service.  

As to the veteran's claim of entitlement to service 
connection for hypertension, the Board notes that the 
earliest evidence of record which indicates that the veteran 
has a diagnosis of hypertension is a February 19, 2003, 
service medical record which indicates that the veteran 
reported a prior medical history of hypertension, and was 
reported off his medication per his doctor.  A December 2003 
report of dental treatment in service indicates that the 
veteran had high blood pressure readings at that time.  A 
February 2005 report of VA examination noted a diagnosis of 
hypertension, not completely controlled.  The RO denied the 
veteran's claim because it felt that the evidence of record 
showed that the veteran's hypertension preexisted service, 
however, as the veteran was treated for hypertension in 
service, and as the veteran currently has a diagnosis of 
hypertension, the Board is of the opinion that the veteran 
should be provided with a VA examination to determine whether 
the veteran's hypertension was incurred in or aggravated by 
service.   Upon remand, an attempt should also be made to 
obtain any outstanding treatment records pertaining to this 
disability, and not already of record.

Accordingly, these claims are REMANDED for the following 
action:

1.  Schedule the veteran for VA 
examination(s) to determine the severity 
and etiology of his hypertension and 
peptic ulcer disease.  The veteran's 
claims file should be reviewed, and the 
examiners should indicate such review in 
the examination report(s), to include 
review of the veteran's service medical 
records.  All relevant testing should be 
undertaken.  The examiner(s) should 
provide opinions as to whether the 
veteran's hypertension and peptic ulcer 
disease had their onset in service, or 
clearly preexisted service, and if 
preexisting service, whether either of 
these disabilities underwent any increase 
in severity during active duty.  A 
complete rationale should be provided for 
all expressed opinions.  

3.  Thereafter, the RO should re-
adjudicate the claims on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


